UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as Specified in its Charter State or Other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation 77 Beale Street P.O. Box 770000 San Francisco, California 94177 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 267-7000 Registrant's telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). PG&E Corporation: [X] Yes [] No Pacific Gas and Electric Company: [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company Pacific Gas and Electric Company: [] Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock outstanding as of October 25, 2012: PG&E Corporation: Pacific Gas and Electric Company: PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E Corporation Condensed Consolidated Statements of Income 3 Condensed Consolidated Statements of Comprehensive Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 7 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 8 Condensed Consolidated Statements of Comprehensive Income 9 Condensed Consolidated Balance Sheets 10 Condensed Consolidated Statements of Cash Flows 12 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 13 NOTE 2: Significant Accounting Policies 13 NOTE 3: Regulatory Assets, Liabilities, and Balancing Accounts 16 NOTE 4: Debt 19 NOTE 5: Equity 20 NOTE 6: Earnings Per Share 21 NOTE 7: Derivatives 21 NOTE 8: Fair Value Measurements 24 NOTE 9: Resolution of Remaining Chapter 11 Disputed Claims 29 NOTE 10: Commitments and Contingencies 30 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 39 Cautionary Language Regarding Forward-Looking Statements 41 Results of Operations 44 Liquidity and Financial Resources 49 Contractual Commitments 53 Capital Expenditures 53 Natural Gas Matters 53 Regulatory Matters 57 Environmental Matters 60 Off-Balance Sheet Arrangements 62 Contingencies 62 Risk Management Activities 62 Critical Accounting Policies 64 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 68 ITEM 4. CONTROLS AND PROCEDURES 68 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 69 ITEM 1A. RISK FACTORS 70 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 70 ITEM 5. OTHER INFORMATION 70 ITEM 6. EXHIBITS 71 SIGNATURES 72 PART I.FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions, except per share amounts) Operating Revenues Electric $ Natural gas Total operating revenues Operating Expenses Cost of electricity Cost of natural gas Operating and maintenance Depreciation, amortization, and decommissioning Total operating expenses Operating Income Interest income 2 2 6 7 Interest expense ) Other income, net 26 18 84 56 Income Before Income Taxes Income tax provision 49 Net Income Preferred stock dividend requirement of subsidiary 3 3 10 10 Income Available for Common Shareholders $ Weighted Average Common Shares Outstanding, Basic Weighted Average Common Shares Outstanding, Diluted Net Earnings Per Common Share, Basic $ Net Earnings Per Common Share, Diluted $ Dividends Declared Per Common Share $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions) Net Income $ Other Comprehensive Income Pension and other postretirement benefit plans Unrecognized prior service credit (net of income tax of $5 and $7 in the three months ended September 30, 2012 and 2011, respectively, and $15 and $18 in the nine months ended September 30, 2012 and 2011, respectively) 7 9 19 28 Unrecognized net gain (net of income tax of $12 and $6 in the three months ended September 30, 2012 and 2011, respectively, and $38 and $17 in the nine months ended September 30, 2012 and 2011, respectively) 18 8 58 23 Unrecognized net transition obligation (net of income tax of $2 and $3 in the three months ended September 30, 2012 and 2011, respectively, and $6 and $7 in the ninemonths ended September 30, 2012 and 2011, respectively) 4 4 12 12 Transfer to regulatory account (net of income tax of $14 and $8 in the three months ended September 30, 2012 and 2011, respectively, and $44 and $26 in the nine months ended September 30, 2012 and 2011, respectively) Total other comprehensive income 8 8 26 26 Comprehensive Income Preferred stock dividend requirement of subsidiary 3 3 10 10 Comprehensive Income Attributable to Common Shareholders $ See accompanying Notes to the Condensed Consolidated Financial Statements. 4 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance at September 30, December 31, (in millions) ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash($88 and $51 related to energy recovery bonds at September 30, 2012 and December 31, 2011, respectively) Accounts receivable Customers (net of allowance for doubtful accounts of $85 and $81 at September 30, 2012 and December 31, 2011, respectively) Accrued unbilled revenue Regulatory balancing accounts Other Regulatory assets ($0 and $336 related to energy recovery bonds at September 30, 2012 and December 31, 2011, respectively) Inventories Gas stored underground and fuel oil Materials and supplies Income taxes receivable 19 Other Total current assets Property, Plant, and Equipment Electric Gas Construction work in progress Other 1 15 Total property, plant, and equipment Accumulated depreciation ) ) Net property, plant, and equipment Other Noncurrent Assets Regulatory assets Nuclear decommissioning trusts Income taxes receivable Other Total other noncurrent assets TOTAL ASSETS $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 5 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance at September 30, December 31, (in millions) LIABILITIES AND EQUITY Current Liabilities Short-term borrowings $ $ Long-term debt, classified as current - 50 Energy recovery bonds, classified as current Accounts payable Trade creditors Disputed claims and customer refunds Regulatory balancing accounts Other Interest payable Income taxes payable 15 Deferred income taxes - Other Total current liabilities Noncurrent Liabilities Long-term debt Regulatory liabilities Pension and other postretirement benefits Asset retirement obligations Deferred income taxes Other Total noncurrent liabilities Commitments and Contingencies (Note 10) Equity Shareholders’ Equity Preferred stock - - Common stock, no par value, authorized 800,000,000 shares, 429,357,175 shares outstanding at September 30, 2012 and 412,257,082 shares outstanding at December 31, 2011 Reinvested earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Noncontrolling Interest – Preferred Stock of Subsidiary Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 6 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in millions) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning Allowance for equity funds used during construction ) ) Deferred income taxes and tax credits, net Other Effect of changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Accounts payable ) 93 Income taxes receivable/payable 69 ) Other current assets and liabilities 16 ) Regulatory assets, liabilities, and balancing accounts, net 66 70 Other noncurrent assets and liabilities Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) (Increase) decrease in restricted cash ) Proceeds from sales and maturities of nuclear decommissioning trust investments Purchases of nuclear decommissioning trust investments ) ) Other ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Borrowings under revolving credit facilities - Repayments under revolving credit facilities - ) Net (repayments) issuances of commercial paper, net of discount of $3 in 2012 and $2 in 2011 ) Proceeds from issuance of long-term debt, net of discount and issuance costs of $10 in 2012 and $6 in 2011 Long-term debt matured or repurchased ) ) Energy recovery bonds matured ) ) Common stock issued, net of issuance costs of $3 in 2012 and $2 in 2011 Common stock dividends paid ) ) Other 14 2 Net cash used in financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at January 1 Cash and cash equivalents at September 30 $ $ Supplemental disclosures of cash flow information Cash received (paid) for: Interest, net of amounts capitalized $ ) $ ) Income taxes, net 8 Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ $ Capital expenditures financed through accounts payable Noncash common stock issuances 18 18 Terminated capital leases - See accompanying Notes to the Condensed Consolidated Financial Statements. 7 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions) Operating Revenues Electric $ Natural gas Total operating revenues Operating Expenses Cost of electricity Cost of natural gas Operating and maintenance Depreciation, amortization, and decommissioning Total operating expenses Operating Income Interest income 2 2 5 6 Interest expense ) Other income, net 19 19 64 52 Income Before Income Taxes Income tax provision 56 Net Income Preferred stock dividend requirement 3 3 10 10 Income Available for Common Stock $ See accompanying Notes to the Condensed Consolidated Financial Statements. 8 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions) Net Income $ Other Comprehensive Income Pension and other postretirement benefit plans Unrecognized prior service credit (net of income tax of $5 and $7 in the three months ended September 30, 2012 and2011, respectively, and $15 and $18 in the nine months ended September 30, 2012 and 2011, respectively) 7 9 19 28 Unrecognized net gain (net of income tax of $12 and $6 in the three months ended September 30, 2012 and 2011, respectively, and $38 and $17 in the ninemonths ended September 30, 2012, and 2011, respectively) 18 8 58 23 Unrecognized net transition obligation (net of income tax of $2 and $3 in the three months ended September 30, 2012 and 2011, respectively, and $6 and $7 in the nine months ended September 30, 2012 and 2011, respectively) 4 4 12 12 Transfer to regulatory account (net of income tax of $14 and $8 in the three months ended September 30, 2012 and 2011, respectively, and $44 and $26 in the ninemonths ended September 30, 2012 and 2011, respectively) Total other comprehensive income 8 8 26 26 Comprehensive Income $ See accompanying Notes to the Condensed Consolidated Financial Statements. 9 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance at September 30, December 31, (in millions) ASSETS Current Assets Cash and cash equivalents $
